OPINION — AG — "IT HAS COME TO THE ATTENTION OF THIS OFFICE THAT THE COUNTY ELECTION BOARD IS UNDER THE MISAPPREHENSION OF WHETHER OR NOT THEY HAVE THE POWER AND DUTY TO HEAR OBJECTIONS TO NOTIFICATIONS AND DECLARATION OF A CANDIDATE. THE ELECTION BOARD IN THIS COUNTY IS UNDER THE APPREHENSION THAT THEY CANNOT QUESTION THE QUALIFICATIONS OF A CANDIDATE, BASED UPON A DIRECTIVE FROM THE STATE ELECTION. DOES YOUR OFFICE CONCUR WITH THE INTERPRETATION I GIVE TO 26 O.S. 1961 165 [26-165](A), THE PRINCIPLES OF LAW ANNOUNCED AND VIEW EXPRESSED IN SAID UNOFFICIAL OPINION ARE HEREBY ADOPTED AS THE OFFICIAL OPINION OF THE ATTORNEY GENERAL." (FRED HANSEN)